                        Case 19-50295-KBO   Doc 1-1   Filed 08/16/19   Page 1 of 32



                                              EXHIBIT A



                                            Demand Letter




35761174.2 08/16/2019
Case 19-50295-KBO   Doc 1-1   Filed 08/16/19   Page 2 of 32
Case 19-50295-KBO   Doc 1-1   Filed 08/16/19   Page 3 of 32
Case 19-50295-KBO   Doc 1-1   Filed 08/16/19   Page 4 of 32
Case 19-50295-KBO   Doc 1-1   Filed 08/16/19   Page 5 of 32
Case 19-50295-KBO   Doc 1-1   Filed 08/16/19   Page 6 of 32
Case 19-50295-KBO   Doc 1-1   Filed 08/16/19   Page 7 of 32
Case 19-50295-KBO   Doc 1-1   Filed 08/16/19   Page 8 of 32
Case 19-50295-KBO   Doc 1-1   Filed 08/16/19   Page 9 of 32
Case 19-50295-KBO   Doc 1-1   Filed 08/16/19   Page 10 of 32
Case 19-50295-KBO   Doc 1-1   Filed 08/16/19   Page 11 of 32
Case 19-50295-KBO   Doc 1-1   Filed 08/16/19   Page 12 of 32
Case 19-50295-KBO   Doc 1-1   Filed 08/16/19   Page 13 of 32
Case 19-50295-KBO   Doc 1-1   Filed 08/16/19   Page 14 of 32
Case 19-50295-KBO   Doc 1-1   Filed 08/16/19   Page 15 of 32
Case 19-50295-KBO   Doc 1-1   Filed 08/16/19   Page 16 of 32
Case 19-50295-KBO   Doc 1-1   Filed 08/16/19   Page 17 of 32
Case 19-50295-KBO   Doc 1-1   Filed 08/16/19   Page 18 of 32
Case 19-50295-KBO   Doc 1-1   Filed 08/16/19   Page 19 of 32
Case 19-50295-KBO   Doc 1-1   Filed 08/16/19   Page 20 of 32
Case 19-50295-KBO   Doc 1-1   Filed 08/16/19   Page 21 of 32
Case 19-50295-KBO   Doc 1-1   Filed 08/16/19   Page 22 of 32
Case 19-50295-KBO   Doc 1-1   Filed 08/16/19   Page 23 of 32
Case 19-50295-KBO   Doc 1-1   Filed 08/16/19   Page 24 of 32
Case 19-50295-KBO   Doc 1-1   Filed 08/16/19   Page 25 of 32
Case 19-50295-KBO   Doc 1-1   Filed 08/16/19   Page 26 of 32
Case 19-50295-KBO   Doc 1-1   Filed 08/16/19   Page 27 of 32
Case 19-50295-KBO   Doc 1-1   Filed 08/16/19   Page 28 of 32
Case 19-50295-KBO   Doc 1-1   Filed 08/16/19   Page 29 of 32
Case 19-50295-KBO   Doc 1-1   Filed 08/16/19   Page 30 of 32
Case 19-50295-KBO   Doc 1-1   Filed 08/16/19   Page 31 of 32
Case 19-50295-KBO   Doc 1-1   Filed 08/16/19   Page 32 of 32
